152 U.S. 87 (1894)
ROWE
v.
PHELPS.
No. 237.
Supreme Court of United States.
Argued and submitted February 1, 1894.
Decided March 5, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
*88 Mr. M.L. Crawford, for plaintiff in error, submitted on his brief.
Mr. Leigh Robinson for defendant in error.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
There is no assignment of errors sent up with the record in this case, as required by Rev. Stat. § 997, and no "specification of the errors relied upon," as required by Rule 21 of this court. This rule requires that the specification "shall set out separately and particularly each error assigned and intended to be urged," and there is no such "plain error not assigned or specified," as calls upon the court to exercise its option to review the questions involved. It would seem that unless the statute and rule are to be entirely disregarded, this writ of error must be
Dismissed.